EXHIBIT 10.22


 
FIRST AMENDED AND RESTATED
UNSECURED REVOLVING
DEMAND PROMISSORY NOTE
 

 

 $60,000,000.00  December 11, 2009

 
 
Section 1.  Promise to Pay.  For and in consideration of value received, the
undersigned, Contran Corporation, a corporation duly organized under the laws of
the state of Delaware (“Borrower”), promises to pay to the order of TIMET
Finance Management Company, a corporation duly organized under the laws of the
state of Delaware (“TFMC”), or the holder hereof (as applicable, TFMC or such
holder shall be referred to as the “Noteholder”), the principal sum of SIXTY
MILLION and NO/100ths United States Dollars ($60,000,000.00) or such lesser
amount as shall equal the unpaid principal amount of the loan made by the
Noteholder to Borrower together with interest on the unpaid principal balance
from time to time pursuant to the terms of this First Amended and Restated
Unsecured Revolving Demand Promissory Note, as it may be amended from time to
time (this “Note”).  This Note shall be unsecured and will bear interest on the
terms set forth in Section 7 below. Capitalized terms not otherwise defined
shall have the meanings given to such terms in Section 18 of this Note.


Section 2.  Amendment and Restatement  This Note renews and replaces, amends and
restates in its entirety the Unsecured Revolving Demand Promissory Note dated
November 4, 2009 in the original principal amount of $30,000,000.00 payable to
the order of the Noteholder and executed by the Borrower (the “Original
Note”).  As of the close of business on December 10, 2009, the unpaid principal
balance of the Original Note was $28,100,000.00 and the accrued and unpaid
interest thereon was $55,387.70, which principal and accrued and unpaid interest
is the principal and accrued and unpaid interest owed, respectively, under this
Note as of the beginning of business on the date of this Note.


Section 3.  Place of Payment.  All payments will be made at Noteholder’s address
at Nemours Building, Suite 1410, 1007 Orange Street, Wilmington,
Delaware  19801, Attention:  President, or such other place as the Noteholder
may from time to time appoint in writing.


Section 4.  Payments.  The unpaid principal balance of this Note and any unpaid
and accrued interest thereon shall be due and payable on the Final Payment
Date.  Prior to the Final Payment Date, any unpaid and accrued interest on an
unpaid principal balance shall be paid in arrears quarterly on the last day of
each March, June, September and December, commencing December 31, 2009.  All
payments on this Note shall be applied first to accrued and unpaid interest,
next to accrued interest not yet payable and then to principal.  If any payment
of principal or interest on this Note shall become due on a day that is not a
Business Day, such payment shall be made on the next succeeding Business Day and
the payment shall be the amount owed on the original payment date.


Section 5.  Prepayments.  This Note may be prepaid in part or in full at any
time without penalty.


Section 6.  Borrowings.  Prior to the Final Payment Date, Noteholder expressly
authorizes Borrower to borrow, repay and re-borrow principal under this Note in
increments of $100,000 on a daily basis so long as:


 
·
the aggregate outstanding principal balance does not exceed $60,000,000.00;

 
·
no written demand for payment has been made by the Noteholder; and

 
·
no Event of Default has occurred and is continuing.



Section 7.  Interest.  The unpaid principal balance of this Note up to and
including $15,000,000.00 shall bear interest at the rate per annum of the Prime
Rate less one and one half percent (1.50%).  The unpaid principal balance of
this Note in excess of $15,000,000.00 shall bear interest at the rate per annum
of the Prime Rate.  In the event that principal or interest is not paid within
five Business Days after such payment was due or declared due, all past due
principal under this Note will bear interest at the rate per annum of the Prime
Rate plus four percent (4.00%).  Accrued interest on the unpaid principal of
this Note shall be computed on the basis of a 365- or 366-day year for actual
days (including the first, but excluding the last day) elapsed, but in no event
shall such computation result in an amount of accrued interest that would exceed
accrued interest on the unpaid principal balance during the same period at the
Maximum Rate. Notwithstanding anything to the contrary, this Note is expressly
limited so that in no contingency or event whatsoever shall the amount paid or
agreed to be paid to the Noteholder exceed the Maximum Rate.  If, from any
circumstances whatsoever, the Noteholder shall ever receive as interest an
amount that would exceed the Maximum Rate, such amount that would be excessive
interest shall be applied to the reduction of the unpaid principal balance and
not to the payment of interest, and if the principal amount of this Note is paid
in full, any remaining excess shall be paid to Borrower, and in such event, the
Noteholder shall not be subject to any penalties provided by any laws for
contracting for, charging, taking, reserving or receiving interest in excess of
the highest lawful rate permissible under applicable law.  All sums paid or
agreed to be paid to Noteholder for the use, forbearance or detention of the
indebtedness of the Borrower to Noteholder shall, to the extent permitted by
applicable law, be amortized, prorated, allocated and spread throughout the full
term of such indebtedness until payment in full of the principal (including the
period of any renewal or extension thereof) so that the interest on account of
such indebtedness shall not exceed the Maximum Rate.  If at any time the
Contract Rate is limited to the Maximum Rate, any subsequent reductions in the
Contract Rate shall not reduce the rate of interest on this Note below the
Maximum Rate until the total amount of interest accrued equals the amount of
interest that would have accrued if the Contract Rate had at all times been in
effect.  In the event that, upon demand or acceleration of this Note or at final
payment of this Note, the total amount of interest paid or accrued on this Note
is less than the amount of interest that would have accrued if the Contract Rate
had at all times been in effect with respect thereto, then at such time, to the
extent permitted by law, in addition to the principal and any other amounts
Borrower owes to the Noteholder, the Borrower shall pay to the Noteholder an
amount equal to the difference between:  (i) the lesser of the amount of
interest that would have accrued if the Contract Rate had at all times been in
effect or the amount of interest that would have accrued if the Maximum Rate had
at all times been in effect; and (ii) the amount of interest actually paid on
this Note.


Section 8.  Remedy.  Upon the occurrence and during the continuation of an Event
of Default, the Noteholder shall have all of the rights and remedies provided in
the applicable Uniform Commercial Code, this Note or any other agreement among
Borrower and in favor of the Noteholder, as well as those rights and remedies
provided by any other applicable law, rule or regulation.  In conjunction with
and in addition to the foregoing rights and remedies of the Noteholder, the
Noteholder may declare all indebtedness due under this Note, although otherwise
unmatured, to be due and payable immediately without notice or demand
whatsoever.  All rights and remedies of the Noteholder are cumulative and may be
exercised singly or concurrently.  The failure to exercise any right or remedy
will not be a waiver of such right or remedy.


Section 9.  Right of Offset.  The Noteholder shall have the right of offset
against amounts that may be due by the Noteholder now or in the future to
Borrower against amounts due under this Note.


Section 10.  Record of Outstanding Indebtedness.  The date and amount of each
repayment of principal outstanding under this Note or interest thereon shall be
recorded by Noteholder in its records.  The principal balance outstanding and
all accrued or accruing interest owed under this Note as recorded by Noteholder
in its records shall be the best evidence of the principal balance outstanding
and all accrued or accruing interest owed under this Note; provided that the
failure of Noteholder to so record or any error in so recording or computing any
such amount owed shall not limit or otherwise affect the obligations of the
Borrower under this Note to repay the principal balance outstanding and all
accrued or accruing interest.


Section 11.  Waiver.  Borrower and each surety, endorser, guarantor, and other
party now or subsequently liable for payment of this Note, severally waive
demand, presentment for payment, notice of nonpayment, notice of dishonor,
protest, notice of protest, notice of the intention to accelerate, notice of
acceleration, diligence in collecting or bringing suit against any party liable
on this Note, and further agree to any and all extensions, renewals,
modifications, partial payments, substitutions of evidence of indebtedness, and
the taking or release of any collateral with or without notice before or after
demand by the Noteholder for payment under this Note.


Section 12.  Costs and Attorneys’ Fees.  In the event the Noteholder incurs
costs in collecting on this Note, this Note is placed in the hands of any
attorney for collection, suit is filed on this Note or if proceedings are had in
bankruptcy, receivership, reorganization, or other legal or judicial proceedings
for the collection of this Note, Borrower and any guarantor jointly and
severally agree to pay on demand to the Noteholder all expenses and costs of
collection, including, but not limited to, reasonable attorneys’ fees incurred
in connection with any such collection, suit, or proceeding, in addition to the
principal and interest then due.


Section 13.  Time of Essence.  Time is of the essence with respect to all of
Borrower’s obligations and agreements under this Note.


Section 14.  Jurisdiction and Venue.  THIS NOTE SHALL BE GOVERNED BY THE LAWS OF
THE STATE OF DELAWARE, AND BORROWER CONSENTS TO JURISDICTION IN THE COURTS
LOCATED IN THE STATE OF DELAWARE.


Section 15.  Notice.  Any notice or demand required by this Note shall be deemed
to have been given and received on the earlier of (i) when the notice or demand
is actually received by the recipient or (ii) 72 hours after the notice is
deposited in the United States mail, certified or registered, with postage
prepaid, and addressed to the recipient.  The address for giving notice or
demand under this Note (i) to the Noteholder shall be the place of payment
specified in Section 3 or such other place as the Noteholder may specify in
writing to the Borrower and (ii) to Borrower shall be the address below the
Borrower’s signature or such other place as the Borrower may specify in writing
to the Noteholder.


Section 16.  Successors and Assigns.  All of the covenants, obligations,
promises and agreements contained in this Note made by Borrower shall be binding
upon its successors and permitted assigns, as applicable.  Notwithstanding the
foregoing, Borrower shall not assign this Note or its performance under this
Note without the prior written consent of the Noteholder.


Section 17.  Periodic Reporting.  Borrower agrees to provide to the Noteholder
the following:


(a)           within sixty (60) days after the end of each of Borrower’s first
three fiscal quarters each year, the consolidated balance sheets of Borrower and
its consolidated subsidiaries as of the end of such quarter, and the related
consolidated statements of income and cash flows for the year-to-date interim
period then ended, prepared in accordance with accounting principles generally
accepted in the United States of America; and


(b)           within one hundred twenty (120) days following the end of each
fiscal year of Borrower, a copy of the annual audit report for such year for
Borrower and its consolidated subsidiaries, including therein consolidated
balance sheets of Borrower and its consolidated subsidiaries as of the end of
such fiscal year and the related consolidated statements of income and cash
flows for the year then ended, accompanied by a report and opinion of
PricewaterhouseCoopers LLP, or another independent certified public accountant
of recognized standing acceptable to the Noteholder in its reasonable
discretion, which report and opinion shall be prepared in accordance with
accounting principles generally accepted in the United States of America and
shall not be subject to any “going concern” or like qualification or exception,
or any exception or qualification as to scope of audit.


Section 18.  Definitions.  For purposes of this Note, the following terms shall
have the following meanings:


(a)           “Business Day” shall mean any day banks are open in the state of
Delaware.


(b)           “Contract Rate” means the amount of any interest (including fees,
charges or expenses or any other amounts that, under applicable law, are deemed
interest) contracted for, charged or received by or for the account of
Noteholder.


(c)           “Final Payment Date” shall mean the earlier of:


 
·
written demand by the Noteholder for payment of all or part of the principal and
interest accrued and unpaid thereon;

 
·
December 31, 2010; or

 
·
acceleration as provided herein.



(d)           “Event of Default” wherever used herein, means any one of the
following events:


(i)           the Borrower fails to pay any amount due on this Note and/or any
fees or sums due under or in connection with this Note after any such payment
otherwise becomes due and payable and three Business Days after demand for such
payment;


(ii)           the Borrower otherwise fails to perform or observe any other
provision contained in this Note and such breach or failure to perform shall
continue for a period of thirty days after notice thereof shall have been given
to the Borrower by the Noteholder;


(iii)           a case shall be commenced against Borrower, or Borrower shall
file a petition commencing a case, under any provision of the Federal Bankruptcy
Code of 1978, as amended, or shall seek relief under any provision of any other
bankruptcy, reorganization, arrangement, insolvency, readjustment of debt,
dissolution or liquidation law of any jurisdiction, whether now or hereafter in
effect, or shall consent to the filing of any petition against it under such
law, or Borrower shall make an assignment for the benefit of its creditors, or
shall admit in writing its inability to pay its debts generally as they become
due, or shall consent to the appointment of a receiver, trustee or liquidator of
Borrower or all or any part of its property; or


(iv)           an event occurs that, with notice or lapse of time, or both,
would become any of the foregoing Events of Default.


(e)           “Maximum Rate” shall mean the highest lawful rate permissible
under applicable law for the use, forbearance or detention of money.


(f)           “Prime Rate” shall mean the fluctuating interest rate per annum in
effect from time to time equal to the base rate on corporate loans as reported
as the Prime Rate in the Money Rates column of The Wall Street Journal or other
reliable source.


 
BORROWER:



 
Contran Corporation









 
By:
/s/ BOBBY D. O’BRIEN
 

Bobby D. O’Brien, Vice President and
Chief Financial Officer


            Address:


            5430 LBJ Freeway, Suite 1700
            Dallas, Texas   75240-2697




As of the date hereof, TIMET Finance Management Company, as the Noteholder,
hereby agrees that this Note renews and replaces, amends and restates in its
entirety the Original Note and that the unpaid principal and accrued interest on
the Original Note as of the close of business on December 10, 2009 is the
principal and accrued interest owed under this Note as of the beginning of
business on the date of this Note.




 
TIMET Finance Management Company









 
By:
/s/ JOAN L. YORI
 

            Joan L. Yori, President



 
 
 

--------------------------------------------------------------------------------

 
